            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) NATHAN TIEFENBRUN, an                     §
individual,                                   §
                                              §
       Plaintiff,                             §
                                              §              CIV-21-674-F
                                                   Case No. ____________________
v.                                            §
                                              §
(1) UNITED HEALTHCARE                         §
INSURANCE COMPANY a/k/a                       §
UNITEDHEALTHCARE INSURANCE                    §
COMPANY, a foreign entity;                    §
(2) OPTUM, a foreign entity;                  §
(3) OU MEDICINE, INC. and/or                  §
(4) HCA HEALTH SERVICES OF                    §
OKLAHOMA, INC., domestic entities             §
d/b/a OU MEDICAL CENTER; and                  §
(5) PARALLON, a foreign entity,               §

       Defendants.
                                NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441(a) and 1446, et seq., Defendants UnitedHealthcare

Insurance Company (“United”) and Optum (“Optum”) file this Notice of Removal

(“Notice”) of this action from State Court to this Court and respectfully states as follows:

       1.      State Court Action. This is an action filed by Plaintiff Nathan Tiefenbrun

(“Plaintiff”) on May 28, 2021, in the District Court of Oklahoma County, Oklahoma,

numbered CJ-2021-2313 (the “State Court Action”) on the docket of said court and

essentially being a suit by Plaintiff alleging wrongful denial of a claim for medical

benefits under a group medical insurance policy.




Notice of Removal                                                                      Page 1
            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 2 of 7




       2.      Preemption by Federal Law. As a matter of law, some or all of Plaintiff’s

claims are completely preempted by the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. § 1144, which is a law of the United States. See Aetna

Health, Inc. v. Davila, 542 U.S. 200 (2004); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41

(1987); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987).

       3.      Original Jurisdiction. This action is removable under 28 U.S.C. § 1331,

28 U.S.C. § 1441, and 29 U.S.C. §§ 1001, et. seq., on the basis of a federal question.

Specifically, Plaintiff seeks to recover payment of benefits under an ERISA-governed

employee benefit plan. United issued coverage to Gill Reprographics (the “Employer”)

under group policy no. GA9K6057BW (the “Group Policy”), and certificates of coverage

were issued to the eligible employees. [See Declaration attached as Exhibit 1.] By virtue

of his employment with the Employer, Plaintiff was eligible for coverage under the

Group Policy, subject to the terms and conditions thereof. [Id.] The Group Policy states it

is governed by ERISA, sets forth the minimum participation requirement, and that the

Employer must contribute a minimum of 50% of the premium for each eligible person.

[See Ex. 1, 12, 19.] The certificate of coverage sets forth the ERISA Statement of Rights.

[See Ex. 1, 218.] As set forth in the Group Policy and certificate of coverage attached as

Exhibits A and B to the Declaration, some of the administrative responsibilities of the

Employer include establishing eligibility rules under the Group Policy, determining open

enrollment periods, notifying Defendant of changes in enrollment and employee status,

notifying eligible persons when coverage ends, notifying Defendant of qualifying events,

and the right to any continuation coverage under the Group Policy, providing eligibility

Notice of Removal                                                                    Page 2
            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 3 of 7




and termination data to Defendant, timely payment of premiums, and furnishing

information and proofs reasonably required by Defendant pertaining to the Group Policy.

[See Ex. 1 at p. 6, 7, 13, 53-56.] The Employer also has the authority to terminate

coverage under the Group Policy, and group insurance coverage is contingent upon,

among other things, the Employer’s compliance with group size participation

requirements, premium contribution rules, and timely remittance of premiums. [See

Ex. 1, at p. 6, 8.] The plan of the Employer is exclusively maintainable under 29 U.S.C.

§ 1132. First, ERISA governs the plan because the Group Policy and certificates set forth

the procedure for eligible participants to obtain medical benefits, subject to the terms and

limitations thereof, and is an employer-sponsored employee welfare benefit plan. See

PFulghum v. Embarq Corp., 785 F.3d 395, 403 (10th Cir. 2015).

       Second, the crux of this case involves complaints regarding unpaid medical

expense from medical services rendered to Plaintiff by Defendant OU Medicine, Inc.

(“OU Medicine”), while Plaintiff was a participant of the Group Policy. Specifically, the

Petition alleges “the medical bills submitted to UHC for payment were covered under the

terms and provisions of Plaintiff’s insurance agreement with UHC… Plaintiff complied

with all of the terms and conditions set forth in the policy to have the medical bills paid

by UHC. The submission of the medical bills to UHC for payment was done pursuant to

the terms of Plaintiff’s health insurance policy. As of the date of the filing of this action,

Plaintiff has not been provided a copy of his insurance policy and the denied medical

bills with OU Medical Center, which amount to approximately $320,000.00, have not

been paid by UHC and remain outstanding… As a result of Defendant UHC’s breach of

Notice of Removal                                                                       Page 3
            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 4 of 7




its insurance agreement, Plaintiff has and continues to suffer damages…” [Petition, ¶16-

17, ¶ 27-28.] This claim, of course, depends on the terms of the insurance coverage and is

completely preempted, as a matter of law, by ERISA, as 29 U.S.C. § 1132 governs

actions under ERISA and provides the exclusive remedy for actions under an ERISA-

regulated plan. See Settles v. Golden Rule Ins. Co., 927 F.2d 505, 508 (10th Cir. 1991)

(“the Supreme Court held that ERISA preempts state common law causes of action that

assert improper processing of claims under a benefit plan regulated by ERISA.”) (“The

Tenth Circuit has given a similarly broad reading to the phrase “relate to” and has found

that common law tort and breach of contract claims are preempted by ERISA if the

factual basis of the cause of action involves an employee benefit plan.”) Consequently,

this Court has original jurisdiction under 28 U.S.C. § 1331, 28. U.S.C. § 1441, and 29

U.S.C. §§ 1001, et. seq. Venue is proper under 28 U.S.C. § 1441(a) because this District

and Division encompass the place where the removed action was pending.

       4.      Consent of all Joined and Served Defendants. Pursuant to 28 U.S.C.

§ 1446, “all defendants who have been properly joined and served must join in or consent

to the removal of the action.” See 28 U.S.C. § 1446 (b)(2)(A) (emphasis added). In

addition to United and Optum, the only remaining defendant party who has been served

in this case is Defendant OU Medicine, which consents to this Notice of Removal and

consents to the removal of this case to the U.S. District Court for the Western District of

Oklahoma. OU Medicine’s written consent is attached. See Decl. of Christy Hendricks

attached hereto as Exhibit 3. As of the date of this Notice of Removal, only United,

Optum, and OU Medicine have been served in this case. See Exhibit 2 (reflecting service

Notice of Removal                                                                    Page 4
            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 5 of 7




only on United, Optum, and OU Medicine). At present date, Parallon has not been served

in this case; therefore, its consent to this Notice of Removal is unnecessary. See, e.g.,

Davis v. BOKF NA, No. 17-CV-0637-CVE-JFJ, 2018 WL 438923, at *4 (N.D. Okla.

Jan. 16, 2018) (holding that removal was proper without all of the defendants’ consent,

since the nonmovant defendants had not been served with the first amended petition)

(emphasis     added);   see   also   Thomson     v.      Oklahoma   Emp’t    Sec.   Comm'n,

No. CIV-12-525-M, 2012 WL 13085320, at *1 (W.D. Okla. Aug. 15, 2012) (“a

defendant who has not been served is not required to join or consent to the action”).

       5.      State Court Documents Attached. United and Optum were served with

process on June 4, 2021. This removal is timely under 28 U.S.C. § 1446(b). Filed

simultaneously herewith as Exhibit 2 is an Index of State Court Documents. Pursuant to

Local Rule R81.2, United and Optum state that there are not currently any motions

pending in the State Court Action.

       6.      Notice. United and Optum will give notice of filing of the Notice of

Removal to all parties of record pursuant to 28 U.S.C. § 1446(d) and will file with the

state court a notice of filing this Notice of Removal.

       7.      Prayer. Wherefore, Defendants pray that the United States District Court

for the Western District of Oklahoma accept this Notice of Removal, assumes jurisdiction

of this cause, and issues such further orders and processes as may be necessary to bring

before it all parties necessary for the trial hereof, and that it grant such other and further

relief as may be necessary.



Notice of Removal                                                                       Page 5
            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 6 of 7




Dated: July 2, 2021               Respectfully submitted,

                                  By: /s/ Christopher A. Barrow
                                       Christopher A. Barrow
                                       OK Bar No. 20027
                                       cbarrow@barrowgrimm.com
                                       BARROW & GRIMM, P.C.
                                       110 W. 7th, Suite 900
                                       Tulsa, Oklahoma 74119
                                       T: (918) 584-1600
                                       F: (918) 585-2444

                                       Andrew G. Jubinsky, PHV to be filed
                                       Texas Bar No. 11043000
                                       andy.jubinsky@figdav.com
                                       Nicole H. Muñoz, PHV to be filed
                                       Texas Bar No. 24098153
                                       nicole.munoz@figdav.com
                                       FIGARI + DAVENPORT, LLP
                                       901 Main Street, Suite 3400
                                       Dallas, Texas 75202
                                       T: (214) 939-2000
                                       F: (214) 939-2090

                                  ATTORNEYS FOR DEFENDANTS
                                  UNITEDHEALTHCARE INSURANCE COMPANY
                                  AND OPTUM




Notice of Removal                                                            Page 6
            Case 5:21-cv-00674-F Document 1 Filed 07/02/21 Page 7 of 7




                            CERTIFICATE OF MAILING

       I hereby certify that on this 2nd day of July, 2021, I mailed a copy of the above and
foregoing instrument by certified mail, return receipt requested, to:

Patrick F. Collogan                           Charles E. Geister III
Jacob W. Biby                                 Kurt M. Rupert
BIBY LAW FIRM                                 HARTZOG CONGER CASON LLP
1646 S. Denver Ave.                           201 Robert S. Kerr Ave., Suite 1600
Tulsa, OK 74119                               Oklahoma City, Oklahoma 73102
Attorneys for Plaintiff                       Attorneys for Defendant OU Medicine, Inc.




                                             /s/ Christopher A. Barrow
                                             Christopher A. Barrow




Notice of Removal                                                                     Page 7
